DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group III in the reply filed on May 31, 2022 is acknowledged.
Claims 1-4, 8-11, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2022.
3.	 Claims 5-7 and 12 are under consideration in this office action.

Claim Objections
4.	Claim 5 and 12 is objected to because of the following informalities:  Claim 5 recites the abbreviations IL-8 and CRP; while claim 12 recites ELISA. However abbreviations like IL-8, CRP and ELISA must be spelled out when used for the first time in a chain of claims.  Appropriate correction is required. 
Claim 5 recites “…tuberculosis cattles at the discharge period of bacteria…” however it is unclear how to define tuberculosis cattles at the discharge period of bacteria. Is the tuberculosis cattles a bovine/bow/bull having tuberculosis?  It is also unclear how to define the discharge period of bacteria.  It is unclear which stage of tuberculosis infection (the initial macrophage response, the growth stage, the immune control stage, and the lung cavitation stage) would correspond to the discharge period of bacteria. Therefore, clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 5-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A use of the diagnostic markers is deemed to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
The claims recite “ A use of the diagnostic markers…” however the claims fail to recite steps if the claims intend to recite method claims.  It is unclear if the “use” of the diagnostic markers is intended to recite some type of unclaimed and undescribed method.  Therefore the claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  There is no step to combine the diagnostic marker(s) with any bodily fluid; There are no antibodies or ingredients to determine the presence of the diagnostic marker(s); There is no step to analyze the levels of diagnostic marker; There are no components to detect the markers or steps to determine detection and quantification. There are no steps to describe the interpterion of results. Therefore, if the “Use” claims are directed to a method then clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	The claimed invention recited by claims 5-7 and 12 lacks patentable utility.  "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."
Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Thus, the instant claims do not purport to claim a process or composition of matter; therefore the claims are rejected.

Claim Rejections - 35 USC § 101
7.	Claims 5-7 and 12 are rejected under 35 U.S.C. 101 because:   The claimed invention is directed to a use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria. The claim(s) recite(s) a Use of diagnostic markers and do not specific a process or composition of matter. This judicial exception is not integrated into a practical application because the claimed invention is directed to a judicial exception (i.e., a process, machine manufacture or composition of matter) . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because do not add significantly more to the judicial exception.
      Question #1:  Is the claim to a process, Machine, Manufacture or Composition of Matter?  The claims are drawn to use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria. Thus, the answer to question #1 is “Yes”, the rejected claims are directed to a process, which is a statutory category of invention. The rejected claims do not positively specifically recite any steps.  However, in order to be a method, there must be some step where the actual diagnosis or detection is performed. The claims thus recite a judicial exception. However, measurement of numerous biomarkers IL-8 and CRP has been performed in the prior art. Therefore, these steps cannot be considered to add significantly more to the judicial exception.  Thus, the only portions of the claims that add to the judicial exception are routine and conventional in the art and thus do not add significantly more to the judicial exception.

Question #2A-Prong I:  Does the claim recite an abstract idea, law of nature, or natural phenomenon?  In the instant case, the rejected claims recite a law of nature, and natural phenomenon.  The levels of IL-8 and CRP naturally increases due to the presence of tuberculosis in cattle. It is also noted that claims indicate a natural correlation between specific levels of IL-8 and/or CRP and determining the presence of tuberculosis cattle at the discharge period of bacteria, which is also a judicial exception. 
The claim is then analyzed to determine whether it is directed to any judicial exception. The claims do not recites diagnosing the subject with any disease when IL-8 or CRP have been detected. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1297 (2012). 
    As such, each of the rejected claims recite a mental process that is reasonably considered in this case to be a mental process.  Thus, the answer to Question #2A-Prong I is “Yes” because each of the claims recites a judicial exception (i.e.law of nature  and/or a natural correlation).  
Question #2A-Prong II:  Does the claim recite additional elements that integrate the judicial exception into a practical application?  None of the rejected claims appear to recite an additional element or elements that integrate the judicial exception  into a practical application of any step.  For example, the limitations recited in each of the rejected claims appear to be nothing more than data gathering activity that is used to provide a basis for the mental process of each claim.  There are no additional steps recited in any of the rejected claims that integrate the mental process recited in the final step of the claims to a practical application of the judicial exception.  Additionally, the claimed quantification could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755 (Fed. Cir. 2014) or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both. Note that although the claim recites several nature-based product limitations (e.g., the biomarkers, IL-8 and CRP), the claim as a whole appear to be focused on the use of IL-8 and CRP, yet also recite naturally occurring products IL-8 and CRP. Thus, the claims do not recite markedly different characteristics for the recited nature-based product limitations. Therefore, the answer to Question 2A-Prong II is “Yes”.
    Question #2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception?  Each of the rejected claims recites data-gathering steps that are well-understood, routine and conventional in the art as well as the judicial exception. Besides the law of nature, the claim does not recite additional steps. No other additional elements are recited in the rejected claims.  Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant activity, e.g., a mere data gathering step necessary to use the correlation. Determining levels of tCRP or IL-8 in the sample merely instructs a scientist to use any detection technique with any generic antibody or other determination technique. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of determining the presence of a protein. Further, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). The prior art demonstrates that detection of low levels of an antigen in a sample using ELISA was well-understood, routine and conventional in the art prior to the effective filing date of the claimed invention. 
  Thus, the answer to Question #2B is “No” because none of the rejected claims recite any additional element or elements that make the claim as a whole read on something that is significantly more than the judicial element recited in the claim.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not eligible. Given the analysis provided above, it is apparent that each of the rejected claims encompasses embodiments that are not directed to statutory subject matter.  Therefore, claims 5-7 and 12 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.  	Claims 5-7 and 12  are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 5-7 and 12 are determined to be directed to natural products. The rationale for this determination is explained below.
Claims 5-7 and 12 are drawn to a use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria. The IL-8 and CRP are not “markedly different” in structure than naturally occurring IL-8 and CRP. Interleukin 8 is a chemokine produced by macrophages and other cell types such as epithelial cells, airway smooth muscle cells and endothelial cells. C-reactive protein is an annular pentameric protein found in blood plasma, whose circulating concentrations rise in response to inflammation.Thus, all of the ingredients are therefore not markedly different from their counterparts found in nature. 
These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring IL-8 and/or CRP within compositions; the composition does not change the structure of the naturally occurring IL-8 and/or CRP. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself as evidenced by the prior art recited within the rejections.
If the applicant chooses to amend the instant claims, the examiner recommends that applicant consider the U.S. Supreme Court ruling that the additional steps should consist of more than well-understood, routine, conventional activity already engaged in by the scientific community. Such putative additional steps, when viewed as a whole, might add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronin et al., (AJRI. Vol 73, Issue 4, April 2015, pages 372-382).
The claims are drawn to a use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria.  
Cronin et al., disclose an Enzyme Linked Immunosorbent Assay for Quantification of Bovine Interleukin-8 to Study Infection and Immunity in the Female Genital Tract.  The chemokine IL-8 recruits neutrophils to sites of infection, including the endometrium of the bovine uterus [abstract].   An ELISA was developed and validated for detection of bovine IL-8. Utility of the assay was tested by measuring the response of bovine endometrium and cells to bacteria and pathogen-associated molecular patterns [abstract].  The developed ELISA detected 62.5–2000 pg/mL IL-8, with minimal cross-reactivity to other inflammatory mediators. A bovine-specific IL-8 ELISA was developed, which accurately measured IL-8 secretion from endometrial cells [abstract]. Therefore, Cronin et al., disclose the use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits

Claim Rejections - 35 USC § 102
10.	Claims 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genorise (copyright 2009-2014 Genorise Scientific, INC  Cat.GRC112015).
The claims are drawn to a use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria.  
Genorise developed a series of inflammatory marker ELISA kits to detect these inflammatory markers in cattle, cow and bulls.  These kits are developed to detect these antigens that are involved in various cellular signaling pathways in various sample types including plasma, serum, synovial fluid, BAL, cell lysate, cell culture supernatant, tissues, CSF and urine.
Genorise disclose the Nori® Bovine CRP ELISA kit-Data Sheet. C-reactive protein (CRP) is a protein found in the blood, the levels of which rise in response to inflammation (i.e. CRP is an acute-phase protein). CRP is used mainly as a marker of inflammation and infection. Measuring CRP level is a screen for infectious and inflammatory diseases. Rapid, marked increases in CRP occur with inflammation, infection, trauma and tissue necrosis, malignancies, and autoimmune disorders. Because there are a large number of disparate conditions that can increase CRP production, an elevated CRP level does not diagnose a specific disease. An elevated CRP level can provide support for the presence of an inflammatory disease [page 1].  
This is a shorter ELISA assay that reduces time to 50% compared to the conventional method, and the entire assay only takes 3 hours. This assay employs the quantitative sandwich enzyme immunoassay technique and uses biotin-streptavidin chemistry to improve the performance and the sensitivity of the assays. An antibody specific for bovine CRP has been pre-coated onto a microplate [page 1].  Genorise disclose bovine CRP detection antibody and bovine CRP standards.  The following recombinant bovine proteins prepared at 10 ng/ml were tested and exhibited no cross-reactivity or interference [Specificity, page 5].

Pertinent Art

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Fakanya et al., (Biosensors (Basel) 2014 Dec; 4(4):340-357).  
The claims are drawn to a use of the diagnostic markers IL-8 and/or CRP in the preparation of diagnostic kits for tuberculosis cattles at the discharge period of bacteria and tuberculosis cattles not at the discharge period of bacteria.  
Fakanya et al., teach detection of the inflammation biomarker C-reactive Protein in serum samples.  Fakanya et al., disclose the development of an electrochemical immunosensor for the biomarker, C-reactive protein (CRP), is reported in this work. CRP has been used to assess inflammation and is also used in a multi-biomarker system as a predictive biomarker for cardiovascular disease risk [abstract].   The electrodes with the best performance parameters were then employed for the construction of an immunosensor for CRP by immobilizing anti-human CRP antibody on the working electrode surface. A sandwich enzyme-linked immunosorbent assay (ELISA) was then constructed after sample addition by using anti-human CRP antibody labelled with horseradish peroxidase (HRP). A CRP limit of detection (LOD) of 2.2 ng·mL−1 was achieved in spiked serum samples, and performance agreement was obtained with reference to a commercial ELISA kit [abstract].   
CN1751128 Published March 2006; priority to Dec. 2004) teach methods for the identification and use of diagnostic markers for differential diagnosis of diseases and/or conditions, including tuberculosis wherein the markers include C-reactive protein and
 IL-8. 
Conclusion

12.	No claims allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/           Primary Examiner, Art Unit 1645